Exhibit 10.4

TERMINATION AGREEMENT

Termination Agreement (this “Agreement”), dated as of August 15, 2006, by and
between Hertz Global Holdings, Inc. (“Holdings”) and Craig R. Koch
(“Optionholder”).

1.             Termination of Options and Option Agreements.  Each of Holdings
and the Optionholder (a) agrees that, effective upon the date of this Agreement,
each of the Employee Stock Option Agreements, dated as of June 12, 2006, to
which the Optionholder is a party (the “Option Agreements”), each of the options
to purchase shares of the Company (the “Options”) granted thereunder, and the
respective rights and obligations of Holdings and Optionholder under the Hertz
Global Holdings, Inc. Stock Incentive Plan (the “Plan”) with respect to the
Options, shall terminate (in accordance with the terms of the Plan and the
Option Agreements) and shall cease to have any further force or effect, and (b)
each of Holdings and the Optionholder shall be released and discharged from any
and all obligations and liabilities under the Options, the Option Agreements and
the Plan (insofar as it relates to the Options).

2.             Release.  The Optionholder hereby releases, remises, acquits and
discharges the Company, its successors and assigns from any and all claims,
known or unknown, and however denominated, which he, his successors or assigns
has or may have against any such releasees and any and all liability such
releasees may have to the Optionholder, in each case arising from or relating to
the Options or the Option Agreements.  This release is for any relief, no matter
how denominated, including but not limited to injunctive relief, compensatory
damages, punitive damages or rescissory damages.  The Optionholder further
agrees that he will not file or permit to be filed on his behalf any such
claim.  Notwithstanding the foregoing, this release shall not apply to any
claims the Optionholder may have arising from or relating to his employment or
any other options granted pursuant to the Plan, and shall not preclude the
Optionholder from making claims that he or she could assert only in response to
claims asserted against the Optionholder by the Company.

3.             Miscellaneous.  This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction.  This Agreement and the rights
and obligations set forth herein shall inure to the benefit of, and be binding
upon, the parties hereto, and each of their respective successors, heirs, and
assigns.  This Agreement constitutes the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters.  This
Agreement may not be amended orally, but only by a writing duly executed by the
parties hereto.  This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, all as of
the date first written above.

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Irwin Pollack

 

 

 

 

Name:

Irwin M. Pollack

 

 

 

Title:

Senior Vice President
Employee Relations

 

 

 

 

 

 

 

 

 

CRAIG R. KOCH

 

 

 

 

 

 

 

 

By:

/s/ Craig Koch

 

 

 

 

Name: Craig R. Koch

 

 

 

 


--------------------------------------------------------------------------------